DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 January, 2020.
Claims 1 – 19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is independent. Claim 1 recites:
A method for selecting a cancer treatment, the method comprising:
obtaining a biological sample containing cancer cells from a patient;
identifying, in silico, a therapeutic that meets predetermined criteria relating to one or more selected from the group of toxicology, efficacy, pharmacokinetics, side-effects, drug interactions, patient compliance, and cost;
performing an in vitro assay to determine efficacy of the identified therapeutic; and
where the efficacy is above a threshold, selecting the identified therapeutic for treating cancer in the patient. 
Claims 1 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
identifying a therapeutic that meets predetermined criteria relating to one or more selected from the group of toxicology, efficacy, pharmacokinetics, side-effects, drug interactions, patient compliance, and cost;
determine efficacy of the identified therapeutic; and where the efficacy is above a threshold, selecting the identified therapeutic for treating cancer in the patient.  
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that identifying therapeutics that meet predetermined criteria includes accessing a database of drug information and comparing the drug information to the predetermined criteria. Similarly, selecting a therapeutic for treatment includes comparing a therapeutics’ efficacy, determined using conventional assay techniques, to a threshold. Comparing information, obtained using conventional techniques, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
identifying, in silico, a therapeutic that meets predetermined criteria;
obtaining a biological sample containing cancer cells from a patient;
performing an in vitro assay to determine efficacy of the identified therapeutic;
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
Identifying a therapeutic “in silico” merely invokes a computer at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a generic computer, as described in the specification, and generally link the abstract idea to a particular technological environment. Obtaining a patient sample and performing an in vitro assay using conventional techniques as described in the specification are insignificant extra-solution activity – i.e. a data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract therapeutic selection process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. Obtaining samples and performing assays are conventional techniques. For example, the specification discloses that collecting and isolating cancer cells for further processing are performed using techniques that are well known in the art. Similarly, in vitro assays to determine a therapeutic’s effectiveness are disclosed as being well known in the art (0011 as published). The disclosure of these techniques expressly indicates that they are well-known in the art. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. in silico). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. For example the computer is disclosed at a high level of generality and is construed as a generic computer. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of patient, criteria, assay, sample (2 – 6, 8 – 10, 14); time frame for performing assay (17 - 19); those that recite additional abstract ideas including: collecting and analyzing cells for a biomarker (11 – 13); those that recite well-understood, routine and conventional activity or computer functions including: recording results in a database (15 - 16); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al.: (US PGPUB 2010/0304989 A1) in view of Marx et al.: (US PGPUB 2004/0235198 A1).
CLAIM 1
Van Hoff discloses a method for identifying a treatment for a patient with cancer that includes the following limitations:
A method for selecting a cancer treatment; (Van Hoff Abstract);
the method comprising:
obtaining a biological sample containing cancer cells from a patient; (Van Hoff 0024);
identifying, in silico, a therapeutic that meets predetermined criteria relating to one or more selected from the group of toxicology, efficacy, pharmacokinetics, side-effects, drug interactions, patient compliance, and cost; (Van Hoff 0007, 0008, 0021, 0022, 0024, 0050, 0053).
 	Van Hoff discloses a method for identifying a treatment for a cancer patient that includes obtaining a sample from a patient that comprises cancer cells and identifying a treatment that meets a one or more criteria including efficacy, prior treatments, side-effects, availability, cost, drug interactions and other factors considered by a treating physician. With respect to the following limitations:
performing an in vitro assay to determine efficacy of the identified therapeutic; and where the efficacy is above a threshold, selecting the identified therapeutic for treating cancer in the patient; (Marx 0007 – 0009, 0067, 0072, 0073).
Van Hoff does not disclose in vitro testing to determine the efficacy of selected treatments on a patient’s cells; however, Marx does. Marx discloses a drug screening system that includes measuring the efficacy of various treatments by applying the treatments to patient cancer cells. The treatment with the highest efficacy is selected. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment identification system of Van Hoff so as to have included in vitro testing the efficacy of various identified treatments, in accordance with the teaching of Marx, in order to identify the treatment with the highest efficacy for the particular patient.
CLAIMS 2 and 3
The combination of Van Hoff/Marx discloses the limitations above relative to Claim 1. Additionally, Van Hoff discloses the following limitations:
wherein the biological sample is from a patient having received a prior therapy for cancer; wherein the predetermined criteria further comprises the prior therapy the patient has received; (Van Hoff 0024).
Van Hoff discloses selecting a treatment when a prior treatment is no longer effective.
CLAIMS 15 and 16
The combination of Van Hoff/Marx discloses the limitations above relative to Claim 1. Additionally, Van Hoff discloses the following limitations:
recording, in a database, one or more of the functional feature measurement, the therapeutic, the predetermined criteria, patient data, and patient response to the therapeutic; updating one or more of the group consisting of the toxicology, the efficacy, the pharmacokinetics, and the cost of the therapeutic with information from the database; (Van Hoff 0208, 0209, 0212, 0221, 0226).
Van Hoff discloses a database for storing and updating results.
CLAIMS 17 - 19
The combination of Van Hoff/Marx discloses the limitations above relative to Claim 1. Additionally, Marx discloses the following limitations:
wherein the in vitro assay is performed within about 48 hours after obtaining the biological sample; wherein the in vitro assay is performed within about 24 hours after obtaining the biological sample; wherein the in vitro assay is performed within about 6 hours after obtaining the biological sample; (Marx 0065, 0066, 0096).
Marx discloses performing an assay at various times after obtaining a sample including 4, 6, 12, 18, 24 or 48 hours. Any time maybe considered an obvious design choice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment identification system of Van Hoff so as to have included in vitro testing after certain periods of time for growth, in accordance with the teaching of Marx, in order to obtain accurate results.
Claims 4 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al.: (US PGPUB 2010/0304989 A1) in view of Marx et al.: (US PGPUB 2004/0235198 A1) in view of Manalis et al.: (US PGPUB 2010/0288043 A1)
CLAIMS 4 – 6
The combination of Van Hoff/Marx discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the in vitro assay measures a functional feature of live cells of the biological sample; wherein the functional feature comprises change in mass of the live cancer cells; wherein the change in mass is measured using at least one suspended microchannel resonator; (Manalis 0005, 0008, 0009, 0013, 0014, 0028);
Van Hoff/Marx does not expressly disclose measuring a change in mass using a suspended microchannel resonator. Initially, Examiner notes that Applicant admits that such resonators are known in the art (0011). Nonetheless, Manalis discloses measuring a change in mass of living cancer cells in response to application of various therapeutic interventions. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment identification system of Van Hoff/Marx so as to have included measuring cell growth using a SMR, in accordance with the teaching of Manalis, in order to measure drug susceptibility or resistance.
CLAIM 7 - 10
The combination of Van Hoff/Marx/Manalis discloses the limitations above relative to Claim 4. Additionally, Van Hoff discloses the following limitations:
isolating individual, live cells, from the biological sample before performing the in vitro assay on the individual, live cells; (Van Hoff 0073 – 0077);
wherein the biological sample comprises a tissue sample; (Van Hoff 0083)
wherein the tissue sample is a biopsy sample; (Van Hoff 0083);
where the biopsy sample is obtained by fine needle biopsy and comprises less than 50,000 cancer cells; (Van Hoff 0083, 0104).
Van Hoff discloses isolating cells of interest from a tissue sample using biopsy techniques. Examiner notes that Applicant admits that isolating cells is known in the art (0041 – 0042).
CLAIM 11 - 13
The combination of Van Hoff/Marx/Manalis discloses the limitations above relative to Claim 4. Additionally, Van Hoff discloses the following limitations:
further comprising collecting one or more of the live cells after performing the in vitro assay; analyzing the collected one or more cells for a cancer biomarker; wherein the analyzing step comprises extracting nucleic acid or protein from the collected one or more cells and performing a biomarker assay on the extracted nucleic acid or protein to identify a cancer biomarker; (Van Hoff 0086, 0088, 0102). 
Van Hoff discloses collecting and analyzing cells for biomarkers.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al.: (US PGPUB 2010/0304989 A1) in view of Marx et al.: (US PGPUB 2004/0235198 A1) in view of Eltoukhy et al.: (US PGPUB 2017/0260590 A1).
CLAIM 14
The combination of Van Hoff/Marx discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein said identifying step comprises categorizing treatments with respect to cancer type; (Eltoukhy 0030).
Eltoukhy discloses classifying therapeutic interventions according to various criteria including cancer type. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment identification system of Van Hoff/Marx so as to have included classifying treatments by cancer type, in accordance with the teaching of Eltoukhy, in order to make treatment selection easier.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2002/0164825 A1 to Chen discloses a cell separation matrix for detecting and isolating cancer cells in a sample for optimizing a therapeutic regimen without undue side-effects.
US PGPUB 2005/0074793 A1 to Wilson et al. discloses determining the efficacy of drugs by contacting a cancer cell culture with various drug candidates.
US PGPUB 2006/0014157 A1 to Kawabe et al. discloses a system for measuring the sensitivity of cancer cells to therapies.
US PGPUB 2017/0185730 A1 to McIntyre et al. discloses a machine learning approach to selecting candidates for therapy.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 29 June, 2022